POSITIVE ELECTRODE ACTIVE MATERIAL AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18, 2020, February 11 and July 27, 2021 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-2, 4 and 9-10 are objected to because of the following:
All the features included in parentheses of at least claims 1-2, 4 and 9-10 are not limitations and do not limit the scope of these claims. If Applicant intends to consider the said features to be limitations, all parentheses must be removed.
It appears that 2/3R in the claims should be (2/3)R, (2R)/3, or 2R/3. This applies similarly to 1/3R.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, while “the primary particle” has an antecedent basis, there is insufficient antecedent basis for the limitation “the primary particles” in the claim. Claim 1 should be modified to overcome the rejection. The dependent claims 2-10 should also be accordingly modified.
In claim 1, the recitation “an average aspect ratio of the primary particles” are not defined, rendering the claim(s) indefinite. If Applicant intends to define it as an average length/width ratio of a major axis to a minor axis of primary particles, he must do so in the claim languages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20140158932 A1, hereafter Sun).
Regarding claim 1, Sun teaches a positive electrode active material comprising a primary particle (10) enabling lithium intercalation and deintercalation and a secondary particle in which the primary particles are agglomerated (See at least: [0010]; [0052]; Fig. 1). Note that “enabling lithium intercalation and deintercalation” is an inherent property or function of a primary particle used in a positive electrode active material of a lithium secondary battery.
Sun further discloses that the a-axis direction length to c-axis direction length ratio of the primary particle making up the secondary particle is increased from the center to the surface of the secondary particle and can be reached to 30 (at least: [0020]; [0016]). If the distance from the center to the surface of the secondary particle is counted as R, the second particle can be divided into three regions: the first region from R to 2R/3; the second region from 2R/3 to R/3; and the third region from R/3 to 0 (center). See the annotated Fig. below. The corresponding a-axis direction length to c-axis direction length ratios in these regions are from 30 to 20, from 20 to 10, and from 10 to 0, respectively.
As such, an average aspect ratio of the primary particles present in a first region in which the distance from the center of the secondary particles is 2R/3 to R is in the range of a/c=20 to a/c=30. According to claim language L1, L1 is in the range of 20 to 30.
Likewise, an average aspect ratio of the primary particles present in a second region in which the distance from the center of the secondary particle is R/3 to 2R/3 is in the range of a/c=10 to a/c=20. According to claim language L2, L2 is in the range of 10 to 20.
Therefore, L1/L2 is in the range of 1 (i.e., 20/20) to 3 (i.e., 30/10), which overlaps the instantly claimed X1=L1/L2≥1.15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

    PNG
    media_image1.png
    631
    726
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    720
    947
    media_image2.png
    Greyscale


Regarding claim 2, Sun teaches the positive electrode active material of claim 1, an average aspect ratio of the primary particles present in a third region in which the distance from the center of the secondary particle is 0 to R/3 is in the range of a/c=0 to a/c=10. According to claim language L3, L3 is in the range of 0 to 10.
As such, L2/L3 is in the range of no less than 1 (i.e., 10/10), which overlaps the instantly claimed X2=L2/L3≥1.35. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Sun teaches the positive electrode active material of claim 2, and as addressed above, X1 is in the range of 1 to 3, and X2 is no less than 1. Thus, X1/X2 is no greater than 3, which overlaps the instantly claimed X1/X2≥0.7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Sun teaches the positive electrode active material of claim 1, and as addressed above, L1 is in the range of 20 to 30 and L3 is in the range of 0 to 10. Thus, L1/L3 is no less than 2 (i.e., ≥20/10), which overlaps the instantly claimed X3≥1.70. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Sun teaches the positive electrode active material of claim 1, wherein the primary particle has an aspect ratio continuously increasing from the center of the secondary particle to the surface thereof (See, at least: [0020], Figs. 1 and 3).
Regarding claim 6, Sun teaches the positive electrode active material of claim 1, wherein the primary particle has a rod shape radiated from the center of the secondary particle to the surface thereof, and the direction of the major axis of the primary particle represents directionality towards the center of the secondary particle (See, at least, Figs. 1 and 3).
Regarding claim 7, Sun teaches the positive electrode active material of claim 1, a lithium ion diffusion pathway in the primary particles may be along the major axis direction of the primary particles (at least: [0012], [0023] and [0055]). Thus, an angle between a lithium ion diffusion pathway in the primary particles and the major axis direction of the primary particles is 0[Symbol font/0xB0], reading on the claimed [Symbol font/0xB1]40[Symbol font/0xB0].
Regarding claim 8, Sun teaches the positive electrode active material of claim 7, wherein the lithium ion diffusion pathway is formed to have an angle of 0[Symbol font/0xB0] based on the direction connecting the center of the secondary particle to the surface thereof (at least: [0012], [0023] and [0055]).
Regarding claim 9, Sun teaches the positive electrode active material of claim 1, wherein the primary particles are represented by the two chemical formulae shown in paragraph [0059]. When M is, for example, Al, each of the said two formulae reads on the claimed Chemical Formula 1 when M1=Mn and M2=Al. The molar fraction of each element recited in the said two formulae overlaps that of the corresponding element recited in the claimed Chemical Formula 1, respectively.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 11, Sun teaches a lithium secondary battery which uses a positive electrode comprising the positive electrode active material according to claim 1 (See at least Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, as applied to claim 1 above, and further in view of Kurita et al. (US 20210043917 A1, hereafter Kurita).
Regarding claim 10, Sun teaches the positive electrode active material of claim 1, but is silent as to a coating layer as claimed.
In the same field of endeavor, Kurita discloses that “the presence of a lithium-containing tungsten oxide at least in the interparticles spaces of the primary particles of the lithium composite metal compound makes it possible to significantly suppress cracking of the particles of the lithium composite metal compound that may occur in a case where the lithium secondary battery using the positive electrode active material for lithium secondary batteries … is repeatedly charged and discharged” (at least: [0034]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Kurita into Sun such that a coating layer of a lithium-containing tungsten oxide covers at least a part of the interface between the primary particles of Sun, as taught by Kurita, in order to significantly suppress cracking of the primary particles of the lithium composite metal compound when the secondary battery is repeatedly charged or discharged (at least: [0034], Kurita).
Kurita further discloses that the lithium-containing tungsten oxide can be, for example, Li4WO5, which reads on the instantly claimed LiaM3bOc when M3=W.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727